IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 115 DB 2016 (No. 84 RST 2016)
                                            :
                                            :
LAURA B. GITLIN                             : Attorney Registration No. 46174
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM RETIRED STATUS                        : (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 14th day of November, 2016, the Report and Recommendation

of Disciplinary Board Member dated November 3, 2016, is approved and it is

ORDERED that Laura B. Gitlin, who has been on Retired Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.